Title: To James Madison from Wheeler Martin, 28 June 1808
From: Martin, Wheeler
To: Madison, James



Much Esteemed Sir,
Providence June 28th. 1808.

In this State the federalists are making every exertion in thier power to get in two representatives to the Eleventh Congress, and Electors that will Vote for George Clinton President of the U S and James Monro V President.  The Republicans are determined to Elect two republican representatives to Congress, and some Electors that will Vote for James Madison for President (and heretofore meant to have voted for Geo Clinton V President) but Since he is determined to be President and it is understood he is to have every federal Vote in the Union for President and James Monro for V President it is some what doubtful whether the Electors who are in favour of Madison will not rather give thier Sufferages for John Langdon of New Hampshire for V P.  However if Clinton does disclaim any Idea of being President I Should advise he be the V P but I do not expect he will do, for I heard a Gentleman who resides in this Town (who Spent part of the last Winter at Washington) say that Col Monro told him at Washington that he had agreed to be run as V President under Clinton who was to be President, and asked my opinion upon the Subject and I told him I Should Support Madison and he said he was in favour of the other Candidates.  Besides this Elisha R Potter Esquire the Speaker of the House of Representatives of this State has lately visited Governor Clinton at his Seat on the North River, and he says Clinton will be the Candidate for the Presidency, and he is much engaged to support Clinton.  although I believe, the republicans will be able to succed in the republican Representatives & Electors, Yet the Embargo does them great injury for their are many very light minded Characters who have Votes who only look to the present moment having but little regard to national Dignity or the future well fare of the Country but are Governed by the price their produce or fabrications bring, as who have their influence and will turn on the side of the federalist and carry many with them by the aid of the designing federalist, who are aming to get the Administration under their Controle by puting at the head of it a Character who through weakness of intellects will no doubt further their plans.  Our Election for Representatives takes place on the last tuesday of August.  As that Election terminates so in my opinion will be that of the Electors in November.  I give you this timely Communication so that if possible you that have the disposal of the Embargo at the Seat of Government under the Act of Congress will so dispose of it as not to Suffer us who have for years Supported the Administration be Sacrasficed at the Srine of those their friends whom they delight to Honor.  Your Excellency will believe me to be your Humble Servant in every Sentiment of Respect.

Wheeler Martin

